Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office Action is responsive to the communication filed on 12/28/20.
Claims 1, 3-4, 6-8, 10-11, 13-14, 16-18, and 21-24 are pending in the application.



EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
17. (Currently Amended) An apparatus for managing power demand of a passenger transport installation of a building, the apparatus including a processor connected to the passenger transport installation and memory in the form of a non-transitory computer readable medium comprising computer executable program code, when run on the processor, causes the processor to:
determine for determining available time-dependent power consumption flexibility capacity of the passenger transport installation;
send data indicating the available time-dependent power consumption flexibility capacity to an external control platform; and
implement the method of claim [[9]] 8.



Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art alone or in combination does not teach or suggest the inclusion of:
 
determining an activation order for power demand management of passenger transport installations based on the first data, second data, and third data, 
wherein the obtaining the third data includes estimating a traffic intensity for each of the
plurality of passenger transport installations for a predetermined period of time

        in combination with the claim as a whole.
   
           

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN D DUNN whose telephone number is (571)270-1645.  The examiner can normally be reached on M-Sat (10-8) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fennema can be reached on 571-272-2748.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/DARRIN D DUNN/Patent Examiner, Art Unit 2118